Citation Nr: 0510973	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-37 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.  

3.  Entitlement to Dependents Educational Assistance (DEA) 
under the provisions of 38 U.S.C. chapter 35.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1967 to December 1971.  
He died in July 1989.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  


FINDINGS OF FACT

1.  The veteran died in July 1989 due to a gunshot wound to 
the head.  

2.  Service connection for the cause of the veteran's death 
was denied by a decision by the RO in April 1993.  The 
appellant did not file a notice of disagreement within one 
year of being notified of that decision.  

3.  Evidence added to the record since April 1993 concerning 
the issue of service connection for the cause of the 
veteran's death is merely cumulative of the evidence that was 
of record and considered in April 1993.  

4.  Service connection has not been established for any 
disability for the veteran.  


CONCLUSIONS OF LAW

1.  Evidence received since the April 1993 RO decision, which 
denied the appellant's claim for service connection for the 
cause of the veteran's death is not new and material and the 
claim is not reopened; the April 1993 RO decision is final.  
38 U.S.C.A. §§ 1310, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.312, 20.302, 20.1103 (2004).

2.  There is no legal entitlement to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C. § 1318.  
38 U.S.C.A. §§1318, 5107 (West 2002).  

3.  There is no legal entitlement to Dependents' Educational 
Assistance under 38 U.S.C. chapter 35.  38 U.S.C.A. §§ 3501, 
5107 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The appellant and her representative have been provided with 
a copy of the appealed May 2003 rating decision, a June 2003 
statement of the case, and a supplemental statement of the 
case dated in February 2004 that discussed the pertinent 
evidence, and the laws and regulations related to claim of 
service connection for the cause of the veteran's death, for 
DIC under the provisions of § 1318, and for DEA under the 
provisions of 38 U.S.C. chapter 35.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on her claims.  

In addition, in a January 2003 letter, the RO notified the 
appellant of the evidence needed to substantiate her claim, 
and offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
appellant was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini, supra.  The appellant was 
told what evidence she needed evidence to establish her 
claims.  

As it pertained to respective responsibilities, the appellant 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
She was also told that VA would obtain all medical records 
that she told them about and that they would get a medical 
opinion if it were necessary.  She was informed to provide 
information so that VA could obtain relevant treatment 
records.  In this regard, she was told to complete sign and 
return the enclosed VA Form 21-4142, Authorization for 
Release of Information, for any private health care provider 
she wished VA to obtain records.  The appellant was further 
informed that she could submit any additional information or 
evidence to VA, preferably within 30 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statement of 
the case, and notice letter dated in January 2003 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
her claims that she might have); and Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In January 
2003, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate her claims 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to her claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in January 2003 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was mailed to the 
appellant in February 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, VA has associated with the 
claims folder the veteran's service medical records, 
outpatient treatment reports and VA examination reports.  The 
claimant has not identified any additional evidence pertinent 
to her claims, not already of record and there are no 
additional records to obtain.  Moreover, as noted above, the 
appellant has been informed of the type of evidence necessary 
to substantiate her claims, as well as the respective 
responsibilities of herself and VA as it pertains to her 
claims.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Service connection for the cause of the veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The record shows that the appellant has twice before claimed 
service connection for the cause of the veteran's death.  She 
was informed in September 1990 that the evidence did not 
establish that the veteran's death was due to a service-
connected disability.  In April 1993, she was notified that, 
in order to reopen her claim, she needed to submit new and 
material evidence showing that the condition that caused his 
death existed during service or was diagnosed within one year 
after his discharge from service.  She was told that the 
evidence she had submitted was already considered in the 
September 1990 decision.  

The appellant did not file a notice of disagreement with 
either of those decisions within one year.  

The evidence that was of record at the time of the September 
1990 and April 1993 decisions showed that the veteran died in 
July 1989 due to a gunshot wound to the head, according to 
his death certificate.  In conjunction with both applications 
for benefits, the appellant did not advance any theory as to 
how the veteran's service may have caused or contributed to 
his death.  

At the time of her current application to reopen her claim, 
the appellant indicated that the veteran had post-traumatic 
stress disorder (PTSD).  She stated that he had been treated 
several times for attempted suicide, for his many diseases, 
and for alcohol abuse, and had received counseling to deal 
with his PTSD in Pueblo, Colorado.  She identified two 
individuals in Pueblo who had counseled the veteran, but, 
based on the information provided by her, the RO was unable 
to locate them to request records of the veteran's treatment.  
In an effort to assist the appellant, the RO also requested 
copies of any records of the veteran's treatment from the VA 
Medical Center in Pueblo; the Medical Center responded that 
there was no record that the veteran had been treated there.  

The only additional documentary evidence that was received in 
conjunction with the appellant's current application to 
reopen her claim is the report of the veteran's autopsy, 
performed in July 1989.  The anatomic diagnoses listed in 
that report include gunshot wound of the skull (contact 
wound) with hemorrhagic destruction of brain, pulmonary 
edema, and arteriosclerotic cardiovascular disease.  That 
report, although not physically of record at the time of the 
prior decisions, is merely cumulative of evidence that was 
then of record.  The veteran's death certificate indicated 
that an autopsy had been performed and the cause of death 
listed on the certificate matches the findings of the 
pathologist at autopsy.  The recently received autopsy report 
presents no new evidence to support the appellant's claim; it 
is merely cumulative and not "new."  

Although the RO attempted to assist the appellant in securing 
medical records that might corroborate her claim that the 
veteran had PTSD as a result of service and that the effects 
of the PTSD led him to commit suicide, no such records were 
obtained.  The appellant's contention that the veteran had 
PTSD, even assuming its credibility, does not constitute new 
and material evidence as required in order to reopen her 
claim.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  No 
additional, competent evidence has been added to the record 
since the April 1993 decision that was not already of record 
at that time and considered by the RO.  

Lacking the submission of any new evidence, the Board finds 
that new and material evidence has not been presented.  The 
Board concludes, therefore, that the appellant's claim for 
service connection for the cause of the veteran's death has 
not been reopened.  

DIC under the provisions of 38 U.S.C. § 1318

The Secretary shall pay benefits under this chapter to the 
surviving spouse and to the children of a deceased veteran in 
the same manner as if the veteran's death were service-
connected, if the veteran was in receipt of or entitled to 
receive (or but for the receipt of retired or retirement pay 
was entitled to receive) compensation at the time of death 
for a service-connected disability rated totally disabling if

(1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death;

(2) the disability was continuously rated totally 
disabling for a period of not less than five years from 
the date of such veteran's discharge or other release 
from active duty; or

(3) the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not 
less than one year immediately preceding death.

38 U.S.C.A. § 1318.  

The record reflects that service connection has not been 
established for any disability for the veteran.  Payment of 
benefits under § 1318 requires that a service-connected 
disability have been adjudicated totally disabling for a 
defined period of time prior to the veteran's death.  In the 
absence of such a service-connected disability, payment of 
such benefits is precluded by law.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for DIC under the provisions of § 1318 is 
denied.  

DEA under the provisions of chapter 35

The law, 38 U.S.C.A. § 3501, provides educational assistance 
for 

(A) a child of a person who
(i) died of a service-connected disability,
(ii) has a total disability permanent in nature 
resulting from a service-connected disability, or who 
died while a disability so evaluated was in 
existence, or
(iii) at the time of application for benefits under 
this chapter is a member of the Armed Forces serving 
on active duty listed by the Secretary concerned in 
one or more of the following categories and has been 
so listed for a total of more than ninety days: (A) 
missing in action, (B) captured in line of duty by a 
hostile force, or (C) forcibly detained or interned 
in line of duty by a foreign government or power.

(B) the surviving spouse of any person who died of a 
service-connected disability,

(C) the spouse of any member of the Armed Forces 
serving on active duty who, at the time of application 
for benefits under this chapter is listed by the 
Secretary concerned in one or more of the following 
categories and has been so listed for a total of more 
than ninety days: (i) missing in action, (ii) captured 
in line of duty by a hostile force, or (iii) forcibly 
detained or interned in line of duty by a foreign 
government or power, or

(D)(i) the spouse of any person who has a total 
disability permanent in nature resulting from a 
service-connected disability, or (ii) the surviving 
spouse of a veteran who died while a disability so 
evaluated was in existence,

As set forth above, Dependents' Educational Assistance under 
chapter 35 of the United States Code requires that the 
veteran have died of a service-connected disability or that 
he had a service-connected disability that was totally 
disabling.  Because service connection has not been 
established for any disability and because service connection 
has not been established for the cause of the veteran's 
death, DEA under chapter 35 is precluded by law.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for DEA under chapter 35 is denied.  


ORDER

New and material evidence not having been presented, the 
claim for service connection for the cause of the veteran's 
death is not reopened.  

DIC under the provisions of 38 U.S.C. § 1318 is denied.  

DEA under 38 U.S.C. chapter 35 is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


